Citation Nr: 1626604	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  09-30 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right retropatellar pain syndrome with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to June 1995 and took voluntary early retirement.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2015.  The Board granted a separate 10 percent rating for right knee instability.  The Board then remanded that issue, and the issue of entitlement to an increased rating for right retropatellar syndrome with degenerative joint disease, for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the 10 percent rating for right retropatellar syndrome with degenerative joint disease.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's right retropatellar pain syndrome with degenerative joint disease is manifested by complaints of pain and effusion; tenderness to palpation, crepitus, flexion to at least 80 degrees, and extension to 0 degrees.  

2.  The Veteran's right knee instability is productive of no more than slight impairment.  

3.  The Veteran has frequent episodes of locking, pain, and effusion in the right knee.

CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating in excess of 10 percent for right retropatellar pain syndrome with degenerative joint disease.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 5003-5024 (2015).  

2.  The criteria have not been met for a rating in excess of 10 percent for right knee instability.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 5257 (2015).  

3.  The criteria for a separate rating of 20 percent, but not higher, for right knee meniscus disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 5258 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate her claims and to assist her in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify the Veteran as to the information and evidence necessary to substantiate her claims was satisfied by a letter dated in April 2007.    

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained, and the VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any unobtained, relevant, available evidence, and in April 2016, she stated that she had no additional evidence to submit.  Furthermore, the VA has obtained an adequate examination for her claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that the ratings for right retropatellar pain syndrome with degenerative joint disease and right knee instability do not adequately compensate the severity of those disabilities.  She states that she has severe right knee pain and swelling particularly during flare-ups and that they prevent her from standing more than a few minutes or walking more than a few yards.  Therefore, she maintains that an increased rating is warranted for each of the separately rated right knee disabilities.  However, after carefully considering the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  

The Veteran's right retropatellar syndrome with degenerative joint disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5024.  38 C.F.R. §§ 4.71a, Diagnostic Code 5003, 5024 (2015).  Arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Limitation of motion of the knee is rated in accordance with Diagnostic Codes 5260 and 5261.  A 10 percent rating is warranted when flexion of the knee is limited to 45 degrees or when extension of the knee is limited to 10 degrees.  A 20 percent rating is warranted when flexion of the knee is limited to 30 degrees or when extension of the knee is limited to 15 degrees.  Similarly, Diagnostic Code 5024 is applicable to rating tenosynovitis of the knee.  That disability is rated on the basis of limitation of motion of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40 (2015).  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on a Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45 (2015). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The evidence of record includes statements received in July 2008 from the Veteran's sister, a co-worker, and a friend; records showing VA treatment from February 2006 through February 2016; and reports of VA examinations performed in April 2007, January 2013, June 2015, and January 2016.  

During an April 2007 VA examination, the Veteran stated her knees hurt when she knelt down and that she could not squat.  She stated that she took Tylenol for pain but that she had no swelling or and popping in the knees.  The Veteran reported that she was unable to stand for more than a few minutes or walk more than a few yards. She stated that she did not use assistive devices to walk.  She denied painful flare-ups in either knee or any incapacitating episodes of arthritis.

On examination the Veteran was able to extend her right knee to 0 degrees.  There was no ankylosis.  She was able to flex the knee to 120 degrees with pain at 120 degrees.  There was no additional limitation of motion with repeat use.  The Veteran had right knee crepitus and subpatellar tenderness but no instability.  There was no patellar or meniscus abnormality.  Strength was full at 5/5 on right knee extension.  The sensation in the Veteran's lower extremities and the deep tendon reflexes at her knees and ankles were normal at 2.  X-rays of the right knee found mild degenerative changes in all compartments, and joint space narrowing of the patellofemoral and medial compartments.  There was sclerosis of the patellofemoral compartment and scalloping noted of the medial compartment.  There was no acute boney process or joint effusion.  It was further noted that during the previous 12 months, the Veteran had not lost time from her work as part-time instructor due to her knee disabilities.  

Lay statements submitted in the Veteran's behalf indicate that she has unbearable pain, swelling, and crepitus associated with her right knee disabilities.  They note that she uses a knee brace and cane, and that she takes pain medication.  As lay persons, they are competent to report their observations.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In February 2011, VA X-rays of the Veteran's right knee found interval progression of osteoarthritis since March 2008 which was moderate in degree.  Findings included joint space narrowing, subchondral reactive changes, prominent cysts, marginal osteophytosis, and degenerative tibial spine eburnation.  There was no joint effusion. 

In August 2011, an MRI of right knee found osteoarthritis, most advanced in the patellofemoral compartment, and distal femoral enchondromas.   

During consultations with the VA Orthopedic Surgery Service in February 2012 and August 2012, the Veteran demonstrated right knee flexion to 130 degrees and extension to 0 degrees, both with pain.  There was no effusion, and the Veteran's right knee strength was full at 5/5.  There was no anterior drawer instability.  X-rays revealed lateral subluxation of the right patella with s complete loss of the patellofemoral joint space and medial joint space.  The impression was moderately severe degenerative joint disease of the patellofemoral joint and medial compartments.  Shortly thereafter, a right knee injection was administered for pain.  

In January 2013, the Veteran was reexamined by VA to determine the severity of the right knee disability.  She was able to flex her right knee to 95 degrees with pain at 90 degrees.  Right knee extension was accomplished to 0 degrees with no objective evidence of pain.  After repeat testing, the Veteran was able to extend the knee to 0 degrees and to flex it to 80 degrees.  In addition to less movement than normal, the Veteran demonstrated excess fatigability, pain on movement, swelling, instability of station, and an antalgic gait.  It was noted that her right knee disability interfered with sitting, standing, and weight bearing.  She had active right knee movement against some resistance for flexion and extension of 4/5.  The right knee was stable, and there was no recurrent subluxation or dislocation of the patella.  

The Veteran's right knee disability affected her ability to bend and stand in her part time work teaching adult high school and the graduate equivalency diploma.  She reported that she wore a brace on her right knee daily and that she used a cane once or twice a week.  She noted that when she went shopping in stores, she had to use a motorized cart.  

In June 2015, the Veteran was examined by VA to determine the severity of the right knee disability, diagnosed as retropatellar syndrome and degenerative joint disease.  No records were available for the examiner's review.  On examination, there was objective evidence of crepitus but no evidence of pain on weight-bearing or tenderness to palpation.  There was no evidence of ankylosis.  The Veteran was able to extend her right knee to 0 degrees and to flex it to 95 degrees.  Repetitive testing produced no additional limitation of motion or loss of function.  There was no pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner stated that with repeated use over time, the right knee would likely be productive of pain, fatigue, and a lack of endurance.  In addition to less movement than normal, there was disturbance of locomotion.  It was noted that the Veteran used a knee brace occasionally and that she constantly used a cane.  There was no history of recurrent subluxation, effusion, or lateral instability.  There was no recurrent patellar dislocation and no meniscus problems, and all tests of right knee stability were normal.  The Veteran's right knee strength was full at 5/5 with no evidence of muscle atrophy.  X-rays of the right knee found moderately advanced degenerative arthritic change throughout the right knee.  Following the examination, it was noted that the Veteran's right knee disability precluded physical activities and extended walking.  

In August 2015, the Veteran's former employer reported that the Veteran had worked from February 4, 2008, through December 31, 2013, as a substitute teacher.  It was noted that she had not had any time off due to disability during the previous 12 months.  It was also noted that she had retired but had not been entitled to any sick benefits, retirement benefits, or other benefits as a result of her employment.  

In September 2015, the Veteran was reexamined by VA.  There was no ankylosis, and she demonstrated right knee extension to 0 degrees and flexion to 140 without pain.  Repeat testing found no additional limitation of motion, pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that the examination was conducted during a flare-up but would not limit the Veteran's functionality over time or during flare-ups.  There was no swelling, disturbance of locomotion, more/less movement than normal, deformity, interference with sitting, weakened movement, atrophy of disuse, interference with standing, or instability of station.  The Veteran's strength was full at 5/5.  There was no recurrent subluxation or lateral or anterior/posterior instability, nor was there any patellar dislocation or tibial or fibular impairment.  The Veteran reportedly used a knee brace occasionally and used a cane regularly.  There was reportedly no impact on her work.  

During a VA examination of the Veteran's right knee in February 2016, the Veteran was diagnosed with tenosynovitis, degenerative arthritis, and derangement of the medial meniscus with residuals.  It was noted that derangement of the medical meniscus had been noted in an MRI of the right knee in 2011.  

The Veteran reported a constant, nagging pain, worse during flare-ups and with prolonged standing, walking, bending, or squatting and with cold, wet weather,  She continued to use a cane regularly and, occasionally, a knee brace.  It was noted that she took pain medication and received steroid injections every three to four months.  

On examination, there was no ankylosis.  The Veteran demonstrated right knee extension to 0 degrees and flexion to 100 degrees.  There was objective evidence of tenderness and crepitus.  Repeat testing revealed the same range of extension and flexion.  However, the examiner stated that there was additional functional loss due to pain, fatigue, and lack of endurance.  It was noted that the Veteran was not being examined immediately after repetitive use over time and that pain, weakness, fatigability, or incoordination would not significantly limit the Veteran's functional ability with repeated use of over time.  It was further noted that her right knee extension would still be accomplished to 0 degrees and that her right knee flexion would still be accomplished to 100 degrees.  The examiner stated that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups. 

On further examination, the Veteran's right knee strength for flexion and extension was full at 5/5, and there was no evidence of atrophy.  Tests of right knee stability were normal, and there was no recurrent patellar dislocation.  The Veteran reported frequent episodes of right knee locking, pain, and effusion.  X-rays of the right knee were consistent with advanced osteoarthritis, moderately severe lateral patellofemoral cartilage wear with associated subchondral changes and marginal osteophytosis.

A review of the evidence shows that the Veteran's right retropatellar syndrome with degenerative joint disease is, generally, confirmed by X-rays and an MRI of the right knee.  That disability is manifested primarily by complaints of pain and effusion, tenderness to palpation, crepitus, flexion to at least 80 degrees, and extension to 0 degrees.  Those findings do not meet the criteria for a rating in excess of 10 percent for limitation of motion of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).  Repetitive testing and repetitive use over time diminish her functionality due to increased pain, fatigue, and lack of endurance.  However, multiple VA examiners generally agree that repetitive testing and repetitive use over time do not further decrease her range of right knee motion.  Her limitation of flexion to 80 degrees occurred during a January 2013 VA examination.  Even if she used the knee repeatedly during the following three years, all of the subsequent examinations showed a greater range of right knee motion than 80 degrees.  Flexion was accomplished to at least 95 degrees at the subsequent examination.  Moreover, the most recent VA examiner stated that the Veteran's range of right knee motion following use over time would not decrease from her initial range of motion of 0 degrees of flexion to 100 degrees of flexion.  Those findings do not support a schedular rating in excess of 10 percent.  

When, as in this case, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent rating could be warranted if there was X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  However, the 20 percent and 10 percent ratings based on X-ray findings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2015).  Because the Veteran already has multiple compensable ratings for the knees, shoulder, and low back based on limitation of motion, a higher rating would not be warranted on that basis.  

The Veteran reports that her right knee disability prevents her from standing for more than a few minutes, walking more than a few yards, or engaging in physical activities.  Although she uses a cane for ambulation and uses a motorized cart when she goes shopping, the preponderance of the evidence shows that the Veteran's right knee strength is full and that her reflexes and sensation in the right knee are within normal limits.  There is no evidence that right retropatellar syndrome with degenerative joint disease is productive of any deformity or incoordination; and there is no evidence of muscle atrophy or skin changes, which would be expected if the Veteran were limiting the use of her right knee due to symptoms such as pain, swelling, or other symptoms.  38 C.F.R. § 4.40 (2015).  

The Board finds that the evidence shows that the Veteran's right retropatellar syndrome with degenerative joint disease meets or more nearly approximates the criteria for the 10 percent rating currently in effect for limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  However, no separate or higher rating is warranted for limitation of motion.  Accordingly, that rating is confirmed and continued.  However, that does not end the inquiry.

The Veteran also has a separate rating for right knee instability.  A 10 percent rating is warranted for recurrent subluxation which is productive of slight impairment.  A 20 percent rating is warranted when there is recurrent subluxation or lateral instability, productive of moderate impairment.  38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2015).  

The evidence, such as the report of the January 2013 VA examination, shows that the Veteran has instability of station.  However, objective testing has not shown instability of the right knee.  Moreover, there is no evidence of recurrent subluxation or dislocation of the patella.  Indeed, the preponderance of evidence is against a finding that the reported instability is productive of any more than slight impairment.  Therefore, the Veteran does not meet or more nearly approximate the criteria for a rating in excess of 10 percent under the applicable diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  Accordingly, that rating is also confirmed and continued, and the appeal is denied.  

The Board has also considered the possibility of rating the Veteran's complaints of locking, pain, and effusion as damage to the right meniscus.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).  The Board finds that a separate 20 percent rating is warranted under Diagnostic Code 5258 for locking, pain, and effusion.  No higher rating is available for knee meniscus disability.

The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right retropatellar syndrome with degenerative joint disease and right knee instability.  38 C.F.R. § 3.321 (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (2015). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Second, if the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran's service-connected right retropatellar syndrome with degenerative joint disease and right knee instability are manifested primarily by complaints of pain, locking, and effusion; tenderness to palpation; crepitus; and limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5024, 5258 (2015).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which, as noted above, may be manifested by decreased or abnormal excursion, speed, coordination, or endurance. 38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as excess fatigability and pain on movement.  38 C.F.R. §§ 4.45, 4.59 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, which have been contemplating in assigning the current ratings.

Because of the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right retropatellar syndrome with degenerative joint disease and the service-connected right knee instability because the rating criteria reasonably describe her disability level and symptomatology.  Therefore, the Board finds that referral to the Director of the VA Compensation and Pension Service is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (2015). 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for right retropatellar pain syndrome with degenerative joint disease or right knee instability.  The Board finds that a rating of 20 percent, but not higher, is warranted for right knee meniscus disability.  The preponderance of the evidence is against the assignment of any higher or separate rating beyond those assigned.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).











ORDER

Entitlement to a rating in excess of 10 percent for right retropatellar pain syndrome with degenerative joint disease is denied.

Entitlement to a rating in excess of 10 percent for right knee instability is denied.

Entitlement to a separate rating of 20 percent, but not higher, under Diagnostic Code 5258 for a right knee meniscus disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


